          Case 4:21-cv-00913-YGR Document 88 Filed 08/16/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


 In re Plum Baby Food Litigation                          Master File No. 4:21-CV-00913-YGR

This Document Relates to: All Actions
                        Plaintiff(s)
                                                        ADR CERTIFICATION BY
v.
                                                        PARTIES AND COUNSEL


                                Defendant(s)

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

   1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
      (available at cand.uscourts.gov/adr).
   2) Discussed with each other the available dispute resolution options provided by the Court
      and private entities; and
   3) Considered whether this case might benefit from any of the available dispute resolution
      options.
 Date: 08/16/2021                                         /s/ Autumn Ellison
                                                                             Party
 Date: 08/16/2021                                         /s/ Stephen R. Basser
                                                                           Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
    intend to stipulate to an ADR process
     ■




    prefer to discuss ADR selection with the Assigned Judge at the case management
    ■



     conference


     Date:    08/16/2021                                  /s/ Stephen R. Basser
                                                                             Attorney




  Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
  Options.”



 Form ADR-Cert rev. 1-15-2019
                                                                                                        Print Form
